 



Exhibit 10.1

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT, dated as of September 1, 2003 by and between NEUROCRINE
BIOSCIENCES, INC., 10555 Science Center Drive, San Diego, California 92121
(hereinafter the “Company”), and Wendell Wierenga, Ph.D. (hereinafter
“Executive”).

R E C I T A L S

     WHEREAS, the Company and Executive wish to set forth in this Agreement the
terms and conditions under which Executive is to be employed by the Company on
and after the date hereof; and

     NOW, THEREFORE, the Company and Executive, in consideration of the mutual
promises set forth herein, agree as follows:

ARTICLE 1

TERM OF AGREEMENT

     1.1 Commencement Date. Executive’s fulltime employment with the Company
under this Agreement shall commence as of September 1, 2003 (“Commencement
Date”) and this Agreement shall expire after a period of three (3) years from
the Commencement Date, unless renewed in accordance with paragraph 1.2 or
terminated pursuant to Article 6.

     1.2 Renewal. The term of this Agreement shall be automatically renewed for
successive, additional three (3) year terms unless either party delivers written
notice to the other at least ninety (90) days prior to the end of any term of an
intention to terminate this Agreement or to renew it for a term of less than
three (3) years but not less than (1) year. If the term of this Agreement is
renewed for a term of less than three (3) years, then thereafter the term of
this Agreement shall be automatically renewed for successive, additional
identical terms unless either party delivers a written notice to the other of an
intention to terminate this Agreement or to renew it for a different term of not
less than one (1) year, such notice to be delivered at least ninety (90) days
prior to the end of any term. The Company’s failure to renew this Agreement at
the end of any term shall be considered a termination without Cause as set forth
in Section 6.4 below.

ARTICLE 2

EMPLOYMENT DUTIES

     2.1 Title/Responsibilities. Executive hereby accepts employment with the
Company pursuant to the terms and conditions hereof. Executive agrees to serve
the Company as Executive Vice President, Research and Development reporting to
the Chief Executive Officer. Executive shall have the powers and duties
commensurate with such position, including but not limited to hiring personnel
necessary to carry out the responsibilities for such position as set forth in
the annual business plan approved by the Board of Directors.

Page 1 of 11

 



--------------------------------------------------------------------------------



 



     2.2 Full Time Attention. Executive shall devote his best efforts and his
full business time and attention to the performance of the services customarily
incident to such office and to such other services as the President or Board may
reasonably request.

     2.3 Other Activities. Except upon the prior written consent of the
President & Chief Executive Officer, Executive shall not during the period of
employment engage, directly or indirectly, in any other business activity
(whether or not pursued for pecuniary advantage) that is or may be competitive
with, or that might place him in a competing position to that of the Company or
any other corporation or entity that directly or indirectly controls, is
controlled by, or is under common control with the Company (an “Affiliated
Company”), provided that Executive may own less than two percent (2%) of the
outstanding securities of any such publicly traded competing corporation.

ARTICLE 3

COMPENSATION

     3.1 Base Salary. Executive shall receive a Base Salary at an annual rate of
three hundred thousand dollars ($300,000), payable semi-monthly in equal
installments in accordance with the Company’s normal payroll practices. The
Chief Executive Officer shall provide Executive with annual performance reviews,
and, thereafter, Executive shall be entitled to such increase in Base Salary as
the Chief Executive Officer and Board of Directors may from time to time
establish in their sole discretion.

     3.2 Signing Bonus. Executive will receive a signing bonus equal to (i) one
hundred thousand dollars ($100,000) or (ii) an equivalent value in Company
common stock valued at the closing price of the Company’s common stock on the
NASDAQ National Market System on the date Executive makes the election, provided
however that such date shall not be prior to September 1, 2003 or after
October 10, 2003. In the event Executive voluntarily terminates employment with
the Company prior to September 1, 2004, Executive will repay the signing bonus
to the Company on a prorata basis based on the uncompleted period of employment.

     3.3 Incentive Bonus. In addition to any other bonus Executive shall be
awarded by the Company’s Board of Directors, the Company shall pay Executive an
annual bonus as determined by the Chief Executive Officer and Company’s Board of
Directors based upon achievement of Executive in meeting personal goals approved
by the Chief Executive Officer and Board of Directors and achievement by the
Company of corporate goals approved by the Board of Directors annually.
Executive’s personal goals and the Company’s corporate goals will be set forth
in writing by Board of Directors within ninety (90) days after the start of the
Company’s fiscal year. The Chief Executive Officer and Board of Directors shall,
in their sole discretion, determine whether Executive’s personal goals have been
obtained. The Board of Directors shall, in its sole discretion, determine
whether the corporate goals have been obtained.

Page 2 of 11

 



--------------------------------------------------------------------------------



 



     3.4 Equity. The Executive will receive 3000 shares of common stock that
will vest 1/36 per month over a three year period. The Executive will also
receive a stock option to purchase 100,000 shares of the Company’s common stock
with an exercise price equal to the closing price of the Company’s common stock
as quoted on the NASDAQ National Market System on September 2, 2003. Such option
shall vest over a four-year period with 25% of such vesting occurring on
September 1, 2004 and 1/48 per month thereafter in accordance with the terms of
the Employment Commencement Nonstatutory Stock Option dated September 2, 2003.
Each year starting in 2004 and continuing for the term of this Agreement, the
Executive will be eligible to receive a Stock Option award under the Company’s
2003 Incentive Stock Option Plan with the number of shares and exercise price as
shall be determined by the Board of Directors.

     3.5 Withholdings. All compensation and benefits payable to Executive
hereunder and the Agreement shall be subject to all federal, state, local and
other withholdings and similar taxes and payments required by applicable law.

ARTICLE 4

EXPENSE ALLOWANCES AND FRINGE BENEFITS

     4.1 Vacation. Executive shall be entitled to the greater of three (3) weeks
of annual paid vacation or the amount of annual paid vacation to which Executive
may become entitled under the terms of Company’s vacation policy for employees
during the term of this Agreement.

     4.2 Benefits. During the term of this Agreement, the Company shall also
provide Executive with health insurance benefits comparable to those it
generally provides to its other senior management employees. As Executive
becomes eligible in accordance with criteria to be adopted by the Company, the
Company shall provide Executive with the right to participate in and to receive
benefit from life, accident, disability, medical, pension, bonus, stock,
profit-sharing and savings plans and similar benefits made available generally
to executives of the Company as such plans and benefits may be adopted by the
Company. The amount and extent of benefits to which Executive is entitled shall
be governed by the specific benefit plan as it may be amended from time to time.

     4.3 Business Expense Reimbursement. During the term of this Agreement,
Executive shall be entitled to receive proper reimbursement for all reasonable
out-of-pocket expenses incurred by him (in accordance with the policies and
procedures established by the Company for its senior executive officers) in
performing services hereunder. Executive agrees to furnish to the Company
adequate records and other documentary evidence of such expense for which
Executive seeks reimbursement. Such expenses shall be reimbursed and accounted
for under the policies and procedure established by the Company.

Page 3 of 11

 



--------------------------------------------------------------------------------



 



ARTICLE 5

CONFIDENTIALITY

     5.1 Proprietary Information. Executive represents and warrants that he has
previously executed and delivered to the Company the Company’s standard
Proprietary Information and Inventions Agreement in form acceptable to the
Company’s counsel.

     5.2 Return of Property. All documents, records, apparatus, equipment and
other physical property which is furnished to or obtained by Executive in the
course of his employment with the Company shall be and remain the sole property
of the Company. Executive agrees that, upon the termination of his employment,
he shall return all such property (whether or not it pertains to Proprietary
Information as defined in the Proprietary Information and Inventions Agreement),
and agrees not to make or retain copies, reproductions or summaries of any such
property.

     5.3 No use of Prior Confidential Information. Executive will not
intentionally disclose to the Company or use on its behalf any confidential
information belonging to any of his former employers or any other third party.

ARTICLE 6

TERMINATION

     6.1 By Death. The period of employment shall terminate automatically upon
the death of Executive. In such event, all stock options held by Executive at
the time of termination will continue to vest for a period of six (6) months
following termination. All stock options held by Executive that are vested at
the time of termination or within six (6) months thereafter will be exercisable
in accordance with their terms for a period of one year. In addition, the
Company shall pay to Executive’s beneficiaries or his estate, as the case may
be, any accrued Base Salary, any bonus compensation to the extent earned, any
vested deferred compensation (other than pension plan or profit-sharing plan
benefits which will be paid in accordance with the applicable plan), any
benefits under any plans of the Company in which Executive is a participant to
the full extent of Executive’s rights under such plans, any accrued vacation pay
and any appropriate business expenses incurred by Executive in connection with
his duties hereunder, all to the date of termination (collectively Accrued
Compensation), but no other compensation or reimbursement of any kind,
including, without limitation, severance compensation, and thereafter, the
Company’s obligations hereunder shall terminate.

Page 4 of 11

 



--------------------------------------------------------------------------------



 



     6.2 By Disability. If Executive is prevented from properly performing his
duties hereunder by reason of any physical or mental incapacity for a period of
one hundred twenty (120) consecutive days, or for one hundred and eighty (180)
days in the aggregate in any three hundred and sixty-five (365) day period,
then, to the extent permitted by law, the Company may terminate the employment
of Executive at such time. In such event, all stock options held by Executive at
the time of termination will continue to vest for a period of six (6) months
following termination. All stock options held by Executive that are vested at
the time of termination or within six (6) months thereafter will be exercisable
in accordance with their terms for a period of one year following termination.
In addition, the Company shall pay to Executive all Accrued Compensation, and
shall continue to pay to Executive the Base Salary until such time, as Executive
shall become entitled to receive disability insurance payments under the
disability insurance policy maintained by the Company, but no other compensation
or reimbursement of any kind, including without limitation, severance
compensation, and thereafter the Company’s obligations hereunder shall
terminate. Nothing in this Section shall affect Executive’s rights under any
disability plan in which he is a participant.

     6.3 By Company for Cause. The Company may terminate the Executive’s
employment for Cause (as defined below) without liability at any time with or
without advance notice to Executive. The Company shall pay Executive all Accrued
Compensation, but no other compensation or reimbursement of any kind, including
without limitation, severance compensation, and thereafter the Company’s
obligations hereunder shall terminate. Termination shall be for “Cause” in the
event of the occurrence of any of the following: (a) any intentional action or
intentional failure to act by Executive which was performed in bad faith and to
the material detriment of the Company; (b) Executive intentionally refuses or
intentionally fails to act in accordance with any lawful and proper direction or
order of the Chief Executive Officer; (c) Executive willfully and habitually
neglects the duties of employment; or (d) Executive is convicted of a felony
crime involving moral turpitude, provided that in the event that an of the
foregoing events is capable of being cured, the Board of Directors shall provide
written notice to Executive describing the nature of such event and Executive
shall thereafter have ten (10) business days to cure such event.

     6.4 Termination Without Cause. At any time, the Company may terminate the
employment of Executive without liability other than as set forth below, for any
reason not specified in Section 6.3 above, by giving thirty (30) days advance
written notice to Executive. If the Company elects to terminate Executive
pursuant to this Section 6.4,



  (a)   the Company shall pay to Executive all Accrued Compensation,     (b)  
the Company shall continue to pay to Executive as provided herein Executive’s
Base Salary over the period equal to nine (9)months from the date of such
termination as severance compensation,     (c)   the Company shall make a lump
sum payment to Executive in an amount equal to a pro rata portion of the
Executive’s annual actual cash incentive bonus for Company’s fiscal year
preceding the year of termination based on the number of completed months of
Executive’s employment in the fiscal year plus nine (9);

Page 5 of 11

 



--------------------------------------------------------------------------------



 





  (d)   the vesting of all outstanding stock options held by Executive shall be
accelerated so that the amount of shares vested under such option shall equal
that number of shares which would have been vested if the Executive had
continued to render services to the Company for nine (9) continuous months after
the date of his termination of employment, and     (e)   the Company shall pay
all costs which the Company would otherwise have incurred to maintain all of
Executive’s health and welfare, and retirement benefits (either on the same or
substantially equivalent terms and conditions) if the Executive had continued to
render services to the Company for nine (9) continuous months after the date of
his termination of employment.

The Company shall have no further obligations to Executive other than those set
forth in the preceding sentence. During the period when such severance
compensation is being paid to Executive, Executive shall not (i) engage,
directly or indirectly, in providing services to any other business program or
project that is competitive to a program or project being conducted by the
Company or any Affiliated Company at the time of such employment termination
(provided that Executive may own less than two percent (2%) of the outstanding
securities of any publicly traded corporation), or (ii) hire, solicit, or
attempt to solicit on behalf of himself or any other party or any employee or
exclusive consultant of the Company. If the Company terminates this Agreement or
the employment of Executive with the Company other than pursuant to Section 6.1,
6.2 or 6.3, then this section 6.4 shall apply.

     6.5 Constructive Termination. A Constructive Termination shall be deemed to
be a termination of employment of Executive without cause pursuant to
Section 6.4. For Purposes of this Agreement, a “Constructive Termination” means
that the Executive voluntarily terminates his employment except in connection
with the termination of his employment for death, disability, retirement, fraud,
misappropriation, embezzlement (or any other occurrence which constitutes
“Cause” under section 6.3) or any other voluntary termination of employment by
Executive other than a Constructive Termination after any of the following are
undertaken without Executive’s express written consent:



  (a)   the assignment to Executive of any duties or responsibilities which
result in any diminution of position as judged against the duties and
responsibilities assigned to executives with Executive’s position in the
Company’s peer group of companies and shall not include (i) duties and
responsibilities assigned to Executive with the understanding that as the
Company grows and management staff increases in number, such duties and
responsibilities will eventually be reassigned in a manner consistent with the
Company’s peer group of companies, (ii) change in reporting relationship that
does not change in any material way the Executive’s duties and responsibilities
or (iii) any change in duties or responsibilities or reporting relationships
that Executive does not identify as Constructive Termination to the Chief
Executive Officer in writing within 15 days following the Chief Executive
Officer’s proposal of such change to Executive;

Page 6 of 11

 



--------------------------------------------------------------------------------



 





  (b)   a reduction by the Company in Executive’s annual Base Salary by greater
than five percent (5%);     (c)   a relocation of Executive or the Company’s
principal executive offices if Executive’s principal office is at such offices,
to a location more than forty (40) miles from the location at which Executive is
then performing his duties, except for an opportunity to relocate which is
accepted by Executive in writing;     (d)   any material breach by the Company
of any provision of this Agreement; or     (e)   any failure by the Company to
obtain the assumption of this Agreement by any successor or assign of the
Company.

     6.6 Termination Following Change in Control. In the event of a termination
Without Cause or Constructive Termination within six (6) months after a Change
in Control (as defined below) or Executive’s voluntary termination within thirty
(30) days following the six (6) month anniversary of a Change in Control, the
Company shall pay to Executive a lump sum severance payment in an amount equal
to one (1.0) times (Executive’s then Base Salary plus annual actual cash
incentive bonus for Company’s fiscal year preceding the year of termination). In
addition, the Executive will receive at Executive’s option (i) accelerated
vesting of all stock options held by Executive by reason of the assumption or
substitution of successor corporation stock options for the Executive’s unvested
Company stock options at the time of the Change in Control pursuant to the terms
of the Company’s Stock Incentive Plans or (ii) a cash payment equal to the cash
value of all unvested Company stock options held by Executive at the time of the
Change in Control. In addition, the Executive will be reimbursed for the
increase in federal and state income taxes payable by Executive by reason of the
benefits provided under this Section 6.6.

     6.7 Change in Control. For purposes of this Agreement, a “Change in
Control” shall have occurred if at any time during the term of Executive’s
employment hereunder, any of the following events shall occur:



  (a)   The Company is merged, or consolidated. or reorganized into or with
another corporation or other legal person, and as a result of such merger,
consolidation or reorganization less than fifty percent (50%) of the combined
voting power of the then-outstanding securities of such corporation or person
immediately after such transaction are held in the aggregate by the holders of
voting securities of the Company immediately prior to such transaction;     (b)
  The Company sells all or substantially all of its assets or any other
corporation or other legal person and thereafter, less than fifty percent (50%)
of the combined voting power of the then-outstanding voting securities of the
acquiring or consolidated entity are held in the aggregate by the holders of
voting securities of the Company immediately prior to such sale;

Page 7 of 11

 



--------------------------------------------------------------------------------



 





  (c)   There is a report filed after the date of this Agreement on Schedule 13
D or schedule 14 D-1 (or any successor schedule, form or report), each as
promulgated pursuant to the Securities Exchange Act of l934 (the “Exchange Act”)
disclosing that any person (as the term “person” is used in Section 13(d)(3) or
Section 14(d)(2) of the exchange Act) has become the beneficial owner (as the
term beneficial owner is defined under Rule 13d-3 or any successor rule or
regulation promulgated under the Exchange Act) representing fifty percent (50%)
or more of the combined voting power of the then-outstanding voting securities
of the Company;     (d)   The Company shall file a report or proxy statement
with the Securities and Exchange Commission pursuant to the Exchange Act
disclosing in response to item 1 of Form 8-X thereunder or Item 5(f) of
Schedule 14 A thereunder (or any successor schedule, form or report or item
therein) that the change in control of the Company has or may have occurred or
will or may occur in the future pursuant to any then-existing contract or
transaction; or     (e)   During any period of two (2) consecutive years,
individuals who at the beginning of any such period constitute the directors of
the Company cease for any reason to constitute at least a majority thereof
unless the election to the nomination for election by the Company’s shareholders
of each director of the Company first elected during such period was approved by
a vote of at least two-thirds of the directors of the Company then still in
office who were directors of the Company at the beginning of such period.

     6.8 Termination by Executive. At any time, Executive may terminate his
employment by giving thirty (30) days advance written notice to the Company. The
Company shall pay Executive all Accrued Compensation, but no other compensation
or reimbursement of any kind, including without limitation, severance
compensation, and thereafter the Company’s obligations hereunder shall
terminate.

     6.9 Mitigation. Except as otherwise specifically provided herein, Executive
shall not be required to mitigate the amount of any payment provided under this
Agreement by seeking other employment or self-employment, nor shall the amount
of any payment provided for under this Agreement be reduced by any compensation
earned by Executive as a result of employment by another employer or through
self-employment or by retirement benefits after the date of Executive’s
termination of employment from the Company.

     6.10 Coordination. If upon termination of employment, Executive becomes
entitled to rights under other plans, contracts or arrangements entered into by
the Company, this Agreement shall be coordinated with such other arrangements so
that Executive’s rights under this Agreement are not reduced, and that any
payments under this Agreement offset the same types of payments otherwise
provided under such other arrangements, but do not otherwise reduce any payments
or benefits under such other arrangements to which Executive becomes entitled.

Page 8 of 11

 



--------------------------------------------------------------------------------



 



ARTICLE 7

GENERAL PROVISIONS

     7.1 Governing Law. The validity, interpretation, construction and
performance of this Agreement and the rights of the parties thereunder shall be
interpreted and enforced under California law without reference to principles of
conflicts of laws. The parties expressly agree that inasmuch as the Company’s
headquarters and principal place of business are located in California, it is
appropriate that California law govern this Agreement.

     7.2 Assignment; Successors Binding Agreement.



  (a)   Executive may not assign, pledge or encumber his interest in this
Agreement or any part thereof.     (b)   The Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by
operation of law or by agreement in form and substance reasonably satisfactory
to Executive, to assume and agree to perform this Agreement in the same manner
and to the same extent that the Company would be required to perform it if no
such succession had taken place.     (c)   This Agreement shall inure to the
benefit of and be enforceable by Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributee, devisees and
legatees. If Executive should die while any amount is at such time payable to
his hereunder, all such amounts, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to Executive’s devisee, legates
or other designee or, if there be no such designee, to his estate.

     7.3 Certain Reduction of Payments. In the event that any payment or benefit
received or to be received by Executive under this Agreement would result in all
or a portion of such payment to be subject to the excise tax on “golden
parachute payments” under Section 4999 of the Internal Revenue Code of 1986, as
amended (the “Code”), then Executive’s payment shall be either (a) the full
payment or (b) such lesser amount which would result in no portion of the
payment being subject to excise tax under Section 4999 of the Code, whichever of
the foregoing amounts, taking into account the applicable Federal, state and
local employment taxes, income taxes, and the excise tax imposed by Section 4999
of the Code, results in the receipt by Executive on an after-tax basis, of the
greatest amount of the payment notwithstanding that all or some portion of the
payment may be taxable under Section 4999 of the Code.

Page 9 of 11

 



--------------------------------------------------------------------------------



 



     7.4 Notice. For the purposes of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by certified or
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth below or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address shall be effective only upon receipt.

To the Company:

Neurocrine Biosciences, Inc.

10555 Science Center Drive
San Diego, CA 92121
Attn.: President & Chief Executive Officer

To Executive:

Wendell Wierenga, Ph.D.
10555 Science Center Drive
San Diego, CA 92121

     7.5 Modification; Waiver; Entire Agreement. No provisions of this Agreement
may be modified, waived or discharged unless such waiver, modification or
discharge is agreed to in writing signed by Executive and such officer as may be
specifically designated by the Board of the Company. No waiver by either party
hereto at any time of any breach by the other party of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.

     7.6 Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.

     7.7 Controlling Document. Except to the extent described in Section 6.l0,
in case of conflict between any of the terms and condition of this Agreement and
the document herein referred to, the terms and conditions of this Agreement
shall control.

     7.8 Executive Acknowledgment. Executive acknowledges (a) that he has
consulted with or has had the opportunity to consult with independent counsel of
his own choice concerning this Agreement, and has been advised to do so by the
Company, and (b) that he has read and understands the Agreement, is fully aware
of its legal effect, and has entered into it freely based on his own judgment.

Page 10 of 11

 



--------------------------------------------------------------------------------



 



     7.9 Remedies.



  (a)   Injunctive Relief. The parties agree that the services to be rendered by
Executive hereunder are of a unique nature and that in the event of any breach
or threatened breach of any of the covenants contained herein, the damage or
imminent damage to the value and the goodwill of the Company’s business will be
irreparable and extremely difficult to estimate, making any remedy at law or in
damages inadequate. Accordingly, the parties agree that the Company shall be
entitled to injunctive relief against Executive in the event of any breach or
threatened breach of any such provisions by Executive, in addition to any other
relief (including damage) available to the Company under this Agreement or under
law.     (b)   Exclusive. Both parties agree that the remedy specified in
Section 7.9(a) above is not exclusive of any other remedy for the breach by
Executive of the terms hereof.

     7.10 Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one and the same
Agreement.

     7.11 Prevailing Party Expenses. In the event that any action or proceeding
is commenced to enforce the provisions of the Agreement, the court adjudicating
such action or proceeding shall award to the prevailing party all costs and
expenses thereof, including, but not limited to, all reasonable attorneys’ fees,
court costs, and all other related expenses.

     Executed by the parties as of the day and year first above written.

      WENDELL WIERENGA, PH.D.   NEUROCRINE BIOSCIENCES, INC.       /s/ WENDELL
WIERENGA, PH.D.   By: /s/ GARY A. LYONS

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Gary A. Lyons,
President and Chief Executive Officer

Page 11 of 11

 